DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 38, 39 and 40 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Each of claims 38, 39 and 40 recites a measurement range using the term ‘about’ before the beginning and ending of the range.  This term renders the claims indefinite because the scope is not clearly defined when term ‘about’ is applied.  There is no stated acceptable level of variance and it is unclear if for example ‘about 90 degrees’ supports a measurement of only up to 90, or past 90 .
Election/Restrictions
Applicant’s election without traverse of Group I claims 33-40, in the reply filed on 3/4/2021 is acknowledged.
Claims 1-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Freiberg (US Pub 20160235509, see IDS) in view of Wolgin (US Pub 20170165040).
Re claim 33, Freiberg discloses a method of generating an arrangement of fluid openings in an oral insert, the method comprising: 
obtaining oral structure data (Paragraphs 11, 14, 38, 52, 61-62; Figure 7 element 704) comprising the size, shape, and location of a user's teeth and gums (Paragraphs 11, 14, 38, 52, 61-62; Figure 2A; Figure 7 element 704); 6 246033353Application No.: 16/024,373Docket No.: ALOR-001/01US 331235-2005 
calculating an oral surface map (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B) that identifies locations of gingival margins (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), interproximal regions (Paragraphs 10, 12, 14, 38-39, 46-50, 60-62; Figures 2A-2B), and contours of the occlusal (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), facial (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), lingual (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B) and distal (Paragraphs 12, 38-39, 46-50, 60-62; Figures 2A-2B) surfaces of the teeth (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B); and 
, and contours of the (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), facial (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), lingual (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B), and (Paragraphs 12, 38-39, 46-50, 60-62; Figures 2A-2B) surfaces of the teeth (Paragraphs 38-39, 46-50, 60-62; Figures 2A-2B); however Freiberg fails to explicitly disclose wherein the oral surface map and the fluid opening arrangement comprise using the contours of the incisal edges and mesial surface.
This design is however disclosed by Wolgin.  Wolgin discloses wherein the oral surface map (Paragraphs 11, 17, 45, 69-70, 73, 76, 106-107) and the fluid opening arrangement (Paragraphs 11, 17, 45, 69-70, 73, 76, 106-107) comprise using the contours of the incisal edges (Paragraphs 11, 17, 45, 69-70, 73, 76, 106-107) and mesial surface (Paragraphs 11, 17, 45, 69-70, 73, 76, 106-107).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Freiberg in order to incorporate the dental characteristics as shown in Wolgin as it would be obvious through the use of the 3D modelling and computer modelling of the patients teeth as shown in Freiberg to consider the additional elements discussed in Wolgin as they would already be present in the achieved modelling and are just not specifically discussed, thereby ensuring a 

Re claim 34, the combined disclosure of Freiberg and Wolgin as a whole discloses the method of claim 33, Freiberg further discloses wherein obtaining oral structure data comprises acquiring a 3-D dental scan (Paragraphs 11, 38-39, 52 and 61).

Re claim 35, the combined disclosure of Freiberg and Wolgin as a whole discloses the method of claim 33, Freiberg further discloses wherein obtaining oral structure data comprises acquiring X-ray dental images (Paragraphs 38 and 53).

Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re clams 38-40, if not rejected under USC 112(b), the prior art fails to explicitly disclose the specific measurement guidelines for the design as claimed.  Re .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631